AMENDMENT NO. 3 TO NOTE EXCHANGE AND PURCHASE AGREEMENT




This Amendment to Note Exchange and Purchase Agreement (“Amendment No. 3”) is
entered into as of February 22, 2013 by and between VistaGen Therapeutics, Inc.,
a Nevada corporation (the “Company”) and Platinum Long Term Growth VII, LLC, a
Delaware limited liability company (“Platinum”).  Unless otherwise specified
herein, all capitalized terms set forth in this Amendment shall have the
meanings as set forth in the Agreement.




RECITALS




WHEREAS, the Company and Platinum entered into that certain Note Exchange and
Purchase Agreement, dated October 11, 2012 (the “Agreement”), pursuant to which,
subject to the terms and conditions thereof, Platinum agreed to purchase from
the Company senior secured convertible promissory notes (“Notes”) in the
aggregate principal amount of up to $2.0 million, issuable in four separate
tranches of $500,000 each.  A copy of the Agreement is attached hereto as
Exhibit A;




WHEREAS, on November 14, 2012, the Company and Platinum entered into an
amendment to the Agreement, which combined the final two $500,000 Notes into a
single Note in the principal amount of $1.0 million (the “$1.0 Million Note”),
to be purchased by Platinum within five business days of the Company's notice to
Platinum of the consummation of a debt or equity financing, or combination of
financings, prior to January 31, 2013, resulting in gross proceeds to the
Company of at least $1.0 million (the “Additional Closing Condition”);




WHEREAS, on January 31, 2013, the Company and Platinum entered into a second
amendment to the Agreement, which permitted the Company to satisfy the
Additional Closing Condition on or before February 14, 2013.  The Company
satisfied the Additional Closing Condition by delivering notice thereof  to
Platinum on February 14, 2013; and

 

WHEREAS, the Company and Platinum desire to amend the Agreement to permit
Platinum to purchase the final $1.0 Million Note in two separate tranches, as
more particularly set forth in this Amendment No. 3.  




AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:




1.

Section 2.1 of the Agreement is hereby amended and replaced in its entirety with
the following:




Section 2.1     Amounts; Timing of Funding




Subject to satisfaction of the conditions precedent set forth in Section 4.4
below, Platinum agrees to make the following Investments no later than the
following dates (each such date, an “Investment Date”):




Investment Date

Amount of Investment

On or before October 11, 2012

$500,000

On or before October 19, 2012

$500,000

 On or before February 22, 2013

$250,000

On or before March 12, 2013

$750,000




2.

Section 4.4.13 of the Agreement, and all other terms and conditions set forth in
the Agreement inconsistent with this Amendment No. 3 are hereby amended as
necessary to carry out the intentions of the parties as set forth herein.  




3.

The Company represents and warrants to Platinum as follows:




                (a)

 Except as the same may be qualified by any attachment hereto updating
disclosures in any existing exhibit to the Agreement, the representations,
warranties and covenants of the Company made in the Transaction Documents remain
true and accurate and are hereby incorporated in this Amendment by reference and
reaffirmed as of the date hereof.




                (b)

The Company has performed, in all material respects, all obligations required to
be performed by it under the Transaction Documents, and no default or Event of
Default exists thereunder or an event which, with the passage of time or giving
of notice or both, would constitute a default or Event of Default.




                (c)

The execution, delivery and performance of this Amendment are within the power
of the Company and are not in contravention of law, of the Company’s Articles of
Incorporation, By-laws or the terms of any other documents, agreements or
undertakings to which the Company is a party or by which the Company is bound.
 No approval of any person, corporation, governmental body or other entity not
provided herewith is a prerequisite to the execution, delivery and performance
by the Company of this Amendment or any of the documents submitted to Platinum
in connection with the this Amendment, to ensure the validity or enforceability
thereof.




(d)

When executed on behalf of the Company, this Amendment will constitute the
legally binding obligations of the Company, enforceable in accordance with their
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws now existing or hereafter
enacted relating to or affecting the enforcement of creditors’ rights generally,
and the enforceability may be subject to limitations based on general principles
of equity (regardless of whether such enforceability is considered a proceeding
in equity or at law).




4.

The provisions of the Agreement, as modified herein, shall remain in full force
and effect in accordance with their terms and are hereby ratified and confirmed.
 Platinum does not in any way waive the Company’s obligations to comply with any
of the provisions, covenants and terms of the Agreement (as amended hereby) and
the other Transaction Documents.  This Amendment shall be governed by the laws
of the State of New York without regard to the conflict of laws provisions
thereof.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.







ADDRESS:







VISTAGEN THERAPEUTICS, INC.

384 Oyster Point Blvd., Suite No. 8

South San Francisco, California 94080



















By: /s/ Shawn K. Singh

Name: Shawn K. Singh

Title: Chief Executive Officer




























ADDRESS:







PLATINUM LONG TERM GROWTH VII, LLC

152 West 57th Street, 4th Floor

New York, NY 10019



















By: /s/ Michael Goldberg

Name: Michael Goldberg

Title: Portfolio Manager






















The undersigned hereby acknowledge and agree to the execution and delivery of
this Amendment No. 3.  Each of the undersigned hereby ratifies and confirms the
Transaction Documents delivered by such party in all respects.  The undersigned
further confirm that nothing in the Transaction Documents shall require or
suggest that the consent or confirmation by the undersigned of its obligations
under Transaction Documents to which it is a party is required in connection
with this Amendment No. 3 or any other amendment or modification of any of the
Agreement as a condition of the continued effectiveness of the Transaction
Documents with respect to the undersigned.  













VISTAGEN THERAPEUTICS, INC., a California corporation






















By: /s/ Shawn K. Singh

Name: Shawn K. Singh

Title: Chief Executive Officer

























ARTEMIS NEUROSCIENCE, INC.






















By: /s/ Shawn K. Singh

Name: Shawn K. Singh

Title: President

















[Amendment No. 3 to Note Exchange and Purchase Agreement]